          Case 3:19-cv-01985-AVC Document 12 Filed 02/24/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

    RIZHAO J&J MANUFACTURING CO.,
    LTD.,

                             Petitioner,
                                                      Civil Action No. 3:19-cv-01985
                  v.

    NEW ENGLAND OUTDOOR &
    RECREATIONAL PRODUCTS, INC.

                            Respondent.



                          MOTION FOR ENTRY OF ORDER

        Petitioner RIZHAO J&J MANUFACTURING, CO., LTD., respectfully requests

this Court to enter an order confirming the Arbitral Award [DOC 1-3], as requested in its

Petition [DOC 1] and supporting Memorandum [DOC 1-6]. Respondent has not timely

filed any opposition memorandum, and Petitioner is entitled to an order from this Court

confirming the Arbitral Award. This Motion is supported by the Memorandum of Points

and Authorities below.

                  MEMORANDUM OF POINTS AND AUTHORITIES.

        Petitioner filed its Petition for Confirmation, Recognition, and Enforcement of

Foreign Arbitral Award with this Court on December 18, 2019 [DOC 1]. Pursuant to 9

USC §6, the Petition was filed as a motion, 1 and was served on Respondent pursuant to



1
 “…[M]otions to enforce arbitral awards should proceed under motions practice, not
notice pleading. Indeed, one of the clearest examples of the operation of [9 USC] Section
208 is its making motion practice under [9 USC] Section 6 applicable to proceedings
         Case 3:19-cv-01985-AVC Document 12 Filed 02/24/20 Page 2 of 4



Federal Rule of Civil Procedure (“FRCP”) Rule 5(a)(1)(D) and Rule 5(b)(2)(C) on

December 18, 2019. [DOC 1, at p.9].

       Additionally, Respondent was personally served with the Petition [DOC 1],

Summons [DOC 10], Electronic Filing Notice [DOC 2], and Notice to Counsel and

Parties [DOC 3] in accordance with FRCD Rule 4(h)(1)(A) and Rule 4(e)(1). Rule

4(e)(1) allows service of process in accordance with Connecticut law for serving a

summons in an action brought in courts of general jurisdiction. In Connecticut, a limited

liability company may be served “by handing a copy to the individual in charge of any

regular place of business or activity of the company or foreign company if the individual

served is not a plaintiff in the action.” Conn. Gen. Stat. §34-243r(d). Here, Mellessia

Wright, Respondent’s accountant and authorized employee, was in charge of

Respondent’s regular place of business at the time of service, and Ms. Wright received

personal service of the Summons and other documents on Friday, January 31, 2020

[DOC 11].

       Pursuant to Local Rules of Civil Procedure (“LRCP”) Rule 7(a)(2), an opposition

memorandum shall be filed within twenty-one days of the filing of the Petition. Thus,

Respondent was obligated to file an opposition memorandum, if any, not later than




under the New York Convention. Thus, an arbitration award under the Convention may
be enforced by filing a petition or application for an order confirming the award
supported by an affidavit.” Termorio S.A. E.S.P. v. Electranta S.P., 376 U.S. App. D.C.
242, 254, 487 F.3d 928, 940 (2007); cert. denied, 552 U.S. 1038, 128 S. Ct. 650, 169 L.
Ed. 2d 508 (2007).

                                        Page 2 of 4
         Case 3:19-cv-01985-AVC Document 12 Filed 02/24/20 Page 3 of 4



Friday, February 21, 2020. FRCP Rule 6(a)(1)(C). As of the date this Motion is

submitted, Respondent has not filed any response.

       The Court may deem Respondent’s failure to timely submit a memorandum in

opposition to the Petition as sufficient cause to grant the Petition. LRCP Rule 7(a)(2).

The Petition adequately states grounds for confirmation of the Arbitral Award, and no

grounds for refusal or deferral of recognition of the award specified in the 1958

Convention on the Recognition and Enforcement of Foreign Arbitral Awards (the “New

York Convention”) exist. Thus, pursuant to 9 USC §207, “the court shall confirm the

award” where no such grounds for refusal or deferral exist. (Emphasis added.)

       Additionally, pursuant to LRCP Rule 7(a)(4), this Court has discretion to rule on a

Motion before the expiration of the period ordinarily permitted for filing opposition

papers. Because Petitioner is entitled to the relief sought in its Petition, because no

grounds for challenging the Award exist (or have even been alleged), and because the

Court may in any case treat Respondent’s failure to respond as grounds to grant the

Petition under LRCP 7(a)(2), Petitioner respectfully requests this Court to expedite a

decision on this Motion for Order Confirming Arbitration Award.

       RESPECTFULLY SUBMITTED this 24th day of February, 2020.

                                                  /s/ Andrew H. Barbour
                                                  Andrew H. Barbour, Esq.
                                                  Dist. Court #: CTphv10428
                                                  CT Bar Juris No. 428971
                                                  Munger, Chadwick & Denker, P.L.C.
                                                  333 N. Wilmot Road, Suite 300
                                                  Tucson, AZ 85711
                                                  520 721-1900 / ahbarbour@mcdplc.com
                                                  Attorney for Petitioner


                                         Page 3 of 4
        Case 3:19-cv-01985-AVC Document 12 Filed 02/24/20 Page 4 of 4




                         CERTIFICATE OF SERVICE:

    I hereby certify that on February 24, 2020, a copy of the foregoing MOTION FOR
ENTRY OF ORDER was served by first class mail to the following parties:

                         New England Outdoor & Recreational Products, LLC
                         95 Johnson Street
                         Waterbury, CT 06710

                         New England Outdoor & Recreational Products, LLC
                         c/o Tracy Forlini, Statutory Agent
                         13 Wood Street
                         West Haven, CT 06516


                                           Respectfully submitted,

                                           /s/ Andrew H. Barbour
                                           Andrew H. Barbour, Esq.
                                           Dist. Court #: CT phv10428
                                           CT Bar Juris No. 428971
                                           Munger, Chadwick & Denker, P.L.C.
                                           333 N. Wilmot Road, Suite 300
                                           Tucson, AZ 85711
                                           520 721-1900 / ahbarbour@mcdplc.com
                                           Attorney for Petitioner




                                    Page 4 of 4
